Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 February 1806
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear friend
                     
                            Washington Feb. 14. 06.
                        
                        Your letters of 1805 which I have to acknolege are of Apr. 20. and June 4. the last delivered by M. De
                            Lessert a week ago. in your preceding ones of 1804. the reason assigned for your not venturing across the ocean was
                            certainly weighty, as a capture by the English would have been a very serious misfortune. your presence at New Orleans
                            would give security to our government there. but in the present state of things it is not certain you could give us your
                            service there, for it seems very uncertain which of the two powers of Spain or England, by commencing hostilities against
                            us first, will force us into the scale of the other. if the former commences first, and it seems most imminent, you
                            probably could take no part. as, before the reciept of your powers on the subject of your lands, I had ordered a survey of
                            the vacant parcel adjoining to New Orleans, I have continued to press that part of the location, because it is under a
                            peculiar difficulty. the law requires your locations to be in parcels of not less than 1000. acres each. the survey sent
                            to me made but 6 or 700. as. I have requested Govr. Claiborne, either by including part of the lake or by some other
                            device to have it made up 1000. as. in which case I can immediately sign a grant. it will be some time before I shall
                            receive his answer. Mr. Madison has appointed M. Duplantier to make the other locations, for which no person is better
                            qualified or better disposed. I inclose a letter for M. Tracy, making him my acknolegements for the very acceptable
                            present he was so good as to make me of his two works. for details of our affairs it is safer to refer you to mr Skipwith
                            the bearer of this. Present my friendly respects to Me. de la Fayett, M. & Me. de Tessy, and accept assurances of
                            my constant & affectionate friendship & respect
                        
                            Th: Jefferson
                     
                        
                    